Citation Nr: 0518035	
Decision Date: 07/01/05    Archive Date: 07/14/05	

DOCKET NO.  04-23 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from December 1981 
to May 1982 and from January 1985 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the VARO 
in Cleveland, Ohio, that denied entitlement to the benefit 
sought.

In March 2005, the veteran testified at a videoconference 
hearing while sitting in Cleveland, Ohio.  The undersigned 
Acting Member of the Board was in Washington, D.C.  A 
transcript of the hearing proceedings has been associated 
with the claims folder.

The evidence discloses that in a VA Form 9, dated April 24, 
2004, the veteran referred to clear and unmistakable error, 
but neither he nor his representative made any specific 
allegation of error in any prior RO decision.  The 
supplemental statement of the case he was issued in June 2004 
noted that the veteran had not identified which of the prior 
decisions involved clear and unmistakable error or what the 
specific error in question might have been.  A clear and 
unmistakable error claim is not properly in appellate status 
at this time and is referred to the RO for appropriate 
consideration.  The Board notes that a clear and unmistakable 
error claim that requires revision of a prior final rating 
action exists only where it appears "undebatably" that 
"either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  Russell v. Principi, 3 Vet. App. 310 (1992).  In 
Fugo v. Brown, 6 Vet.App. 40, 43 (1993), the United States 
Court of Appeals for Veterans Claims (Court) refined and 
elaborated on the text set forth in Russell.  The Court 
stated that clear and unmistakable error was a very specific 
and rare kind of "error."  It was the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compelled a conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  

FINDINGS OF FACT

1.  In an October 1985 rating decision, the RO denied 
entitlement to service connection for a bilateral knee 
disorder.  The veteran was notified of the decision later 
that same month, but did not file a timely appeal.

2.  By rating decision dated in March 2000, the RO determined 
that new and material evidence adequate to reopen a claim for 
a bilateral knee disorder had not been submitted.  A notice 
of disagreement was received in June 2000, and a statement of 
the case was mailed in February 2001.  A substantive appeal 
was not timely filed, and the March 2000 decision therefore 
became final.

3.  The evidence received since the March 2000 rating 
decision is not cumulative or redundant and is sufficient, by 
itself or in connection with the evidence previously 
assembled, so as to raise a reasonable possibility of 
substantiating the veteran's claim for service connection for 
a bilateral knee disorder.

4.  The veteran's currently diagnosed bipartite patellae of 
both knees was aggravated by active service.  


CONCLUSIONS OF LAW

1.  The October 1985 and March 2000 RO decisions that denied 
service connection for a bilateral knee disorder are final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).

2.  Evidence added to the record since the March 2000 rating 
decision is new and material and the claim for entitlement to 
service connection for a bilateral knee disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004).

3.  Affording the appellant the benefit of the doubt, the 
criteria for service connection for bipartite patellae of 
both knees are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
bilateral knee disorder.  Implicit in his presentation is the 
contention that he has submitted new and material evidence 
that is sufficient to reopen his claim that was most recently 
denied by a Hearing Officer decision dated in March 2000.

As an initial matter, the Board does not find that the 
veteran has been prejudiced by any failure on the part of VA 
to fulfill the statutory and regulatory duty to notify and 
duty to assist, to the extent the duty to assist applies to 
claims to reopen.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2001).  As the Board is providing a full 
grant of the benefit sought in this case, any failure to 
comply with the Veterans Claims Assistance Act of 2000 (VCAA) 
would not be prejudicial to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

In general, rating decisions that are not timely appealed are 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.  There has been a regulatory change with respect 
to new and material evidence which applies prospectively to 
all claims, as here, made on or after August 29, 2001.  See 
66 Fed. Reg. 45,620-30 (August 29, 2001) (codified at 
38 C.F.R. § 3.156(a)).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence would be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even though it would not be 
enough to convince the Board to grant the claim.

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance, and must prove the merits of the 
claim as to each essential element that was a specified basis 
for the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that 
the claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all evidence, both new and old.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzales v. 
West, 12 Vet. App. 321, 328 (1999).  

In its October 1985 rating decision, the RO denied service 
connection for a bilateral knee disability, classified for 
rating purposes as bilateral congenital bipartite patella, 
knees.  The evidence available for review at the time of the 
decision included the service medical records that were 
without reference to evidence of any trauma to either knee 
during the veteran's active service.  Notation was made that 
the service medical records showed the veteran complained of 
knee pain about a month after beginning active duty.  A 
medical board report indicated that he complained of pain in 
the left knee for many years.  On examination on April 8, 
1985, he was tender to light palpation in the lateral pole of 
the patella.  No effusion was noted.  The ligaments were 
intact.  He had full active range of motion of the knee.  
X-ray studies showed a bipartite patella.  A medical 
evaluation board (MEB) dated in May 1985 rendered a diagnosis 
of symptomatic bipartite patella.  A typewritten "x" 
indicated that the condition had existed prior to service.  
Another typewritten "x" indicated that the condition had 
been permanently aggravated by service.  A handwritten "x" 
on both copies of the MEB in the claims folder indicated that 
the disorder was incurred while the veteran was entitled to 
base pay.  He was referred to a physical evaluation board 
(PEB).

The PEB described the veteran's disability as pain in the 
knees with bipartite patellae.  A typewritten "yes" 
indicated that the disability was incurred in or aggravated 
while entitled to basic pay and that it was the proximate 
result of performing duty.

The veteran was accorded a rating examination by VA in 
September 1985.  At that time, X-ray studies of the knees 
showed a bipartite patella that the radiologist stated was a 
congenital anomaly of no clinical significance.  Clinical 
examination was unremarkable.  The pertinent diagnosis was 
bipartite patella involving the left knee.  It was noted the 
right patella was unremarkable on X-ray study.

The rating decision in October 1985 reflected that the 
bipartite patella was a congenital abnormality.  It was 
indicated that in the absence of any trauma during active 
service, aggravation could not be conceded.  

In 1999, the veteran attempted to reopen his claim.  The 
evidence received since the last decision showed treatment at 
a private facility in 1995 for chronic left knee pain.  The 
veteran reported old injuries in childhood and problems with 
pain in the anterior aspect of the knee for many years.  The 
medical records pertained to current treatment and 
evaluation.

Also of record at the time of the March 2000 Hearing Officer 
decision was the transcript of a hearing held before a 
Hearing Officer at the Cleveland RO in January 2000.  The 
veteran testified that from 1985 to 1995, the knees did not 
bother him as much because he was not doing anything of a 
physical nature.  (The record includes a report of private 
hospitalization in August 1995 for chronic bursitis in the 
left elbow and chronic left knee pain.)  The veteran stated 
he had had old injuries in childhood and had had some 
problems with pain in the knee for many years, but this had 
been getting much worse over the past few months.  The 
veteran underwent arthrotomy of the knee with excision of 
bony fragments in the left patella.  He also underwent 
excision of the prepatellar bursa of the left knee.

The veteran also testified at the hearing that he began to go 
to VA in 1998.  The record includes reports of VA outpatient 
visits in the late 1990's.  

It was determined in the hearing officer decision in March 
2000 that the additional evidence showed treatment in 1995, 
but did not address the issue of whether the veteran had a 
bilateral knee disorder that had been aggravated beyond 
normal progression during either of his two periods of active 
service.  

Relevant evidence submitted since the March 2000 decision 
includes a January 2002 statement from J. Mark Hathaway, M.D.  
The physician indicated that he treated the veteran for 
problems with his knee back in 1995.  He indicated the 
veteran reported having had problems with both knees ever 
since active service.  The physician made reference to a 
physical evaluation board proceeding on May 2, 1985, in which 
the veteran was reported to have bipartite patella of both 
knees that "was incurred or aggravated both while entitled 
to basic pay and as a proximate result of performing duty."  
He stated that the veteran's left knee difficulties were 
severe enough that in 1995 he performed surgery to excise the 
bipartite patella fragment.  It was the physician's opinion 
that the veteran had bipartite patella involving both knees.  
It was also his opinion that the condition had been 
aggravated by the veteran's active service. 

The additional evidence also includes a handwritten note 
dated in January 2002 from James W. Lipscomb, M.D.  The 
veteran's history of difficulties with the knees since 
service was reported and the physician asked that the veteran 
be given disability benefits for his knee problems that began 
in service and were now deteriorating.  The evidence also 
includes reports of evaluation and treatment for knee 
problems in the recent past.  

Most of the evidence is new because it had not been 
previously submitted to agency decision makers.  While some 
of the evidence is cumulative or redundant, additional 
evidence, such as the statements from the private physicians, 
is not cumulative or redundant of evidence that was before 
the RO at the time of its prior decisions.  This evidence is 
material because it relates to facts necessary to 
substantiate the claim and the evidence clearly raises a 
reasonable possibility of substantiating a claim for service 
connection for a bilateral knee disorder.  Accordingly, the 
evidence is deemed new and material, and the claim is 
reopened.

New and material evidence having been submitted, the veteran 
is entitled to have his claim considered de novo.  In order 
to establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record, and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).  A veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where evidence or medical judgment is such as to warrant a 
finding that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1132.  A preexisting injury or disease is 
considered aggravated by military service where there is an 
increase in disability during service, absent a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003). 

Where there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Regarding the veteran's bipartite patellae disability, the 
evidence is in relative equipoise; therefore, the Board 
concludes that the veteran's bilateral knee disorder was 
aggravated by service and entitlement to service connection 
has been established.  No knee problems were noted at the 
time of the veteran's entrance examination in service.  Thus, 
the presumption of sound condition applies in this case.

However, the Board finds that the record reveals clear and 
unmistakable evidence that bipartite patellae of the knees 
preexisted service.  The Board notes that the MEB in service 
indicated, at least in part, that the veteran's bipartite 
patellae existed prior to service.  Further, the 1985 VA 
examiner noted that the veteran's bipartite patellae was a 
congenital anomaly.  Because of this developmental defect 
characterization, entitlement to service connection on a 
direct basis cannot be established; this  characterization 
clearly and unmistakably shows that the bipartite patellae 
preexisted service.  See generally 38 U.S.C.A. § 1131; 
O. G. C. Precedent Opinion 67-90, 55 Fed. Reg. 43253. 

Nevertheless, the law provides that VA must also show, by 
clear and unmistakable evidence, that the disorder was not 
aggravated by service.  In this case, there is affirmative 
evidence of aggravation in service.  The service medical 
records show complaints referable to the knees and that the 
veteran was placed on profile due to his knee complaints.  
Further, the evidence clearly shows that the veteran's knee 
condition was symptomatic and painful at separation, a 
significant change from his asymptomatic knees on entrance to 
service.  In addition, there are medical opinions provided 
both in service and after service which opine that the 
veteran's bipartite patella was aggravated by service.  In 
particular, the MEB and the PEB found that the veteran's 
bipartite patella was aggravated in service, as did the 
January 2002 written opinion of Dr. Hathaway.  The Board also 
notes the absence of evidence that the increase in 
symptomatology was due to the natural progress of the 
disorder.  

The aforementioned evidence allows for the conclusion that 
the bipartite patellae of the knees pre-existed military 
service, but it was not clearly shown that they were not 
aggravated by service.  Consequently, the presumption of 
soundness has not been rebutted.  VAOPGCPREC 03-2003; Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In this case, the Board concludes that the benefit of the 
doubt rule is applicable, as there is an approximate balance 
of positive and negative evidence concerning the veteran's 
bilateral bipartite patella disability.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Therefore, the Board 
concludes that the veteran's bipartite patellae of both knees 
was aggravated by his service and entitlement to service 
connection is granted.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).




ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
bilateral knee disorder is granted.  In addition, the claim 
for service connection for bipartite patellae of the knees is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



	                     
______________________________________________
	M. C. GRAHAM
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


